FEEEISS, P. J.
— Suit to quiet title under section Ci50, Eevised Statutes 1899. Judgment below for plaintiff.
Appellants filed in this court on December 14, 1908, what purports to be a complete transcript of the record. No abstract has been filed as required by Eules 12 and 13 of this court. The cause was set here for hearing on January 11, 1912. On that day respondents filed a motion to dismiss for failure to file an abstract. Appellauts filed a brief on the merits, and the cause was submitted. Counsel for appellants on the same day filed a motion stating that he was ignorant of the rule requiring an abstract, and asking that he now be permitted to file one, or that one be prepared by the clerk of this court at appellants’ expense, and that the cause be continued to allow time to prepare such abstract.
*366We must either live up. to our rules or abandon them. This rule, No. 12, is essential to the prompt and proper disposition of cases in this court. It is a lawyer’s duty to know and conform to the rules. They are always accessible in the Reports. We have repeatedly held that filing a full transcript does not satisfy the rules. On its face, Rule 12 requires an abstract also in such case. [Whiting v. Lead Co., 195. Mo. 509; Vandeventer v. Goss, 190 Mo. 239, and cases cited.]
We dislike to dispose of a case without looking into the merits, but justice to litigants and lawyers who properly prepare their cases requires us to enforce the rules. This cause is reached for decision in its regular course. The respondent is entitled to have it decided, and stands on the rules.
For the foregoing .reasons the appeal is dismissed.
Kennish and Brown, JJconcur.